DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (U.S. 2021/0203278).
Regarding claim 1, Wei et al. (hereinafter, Ref~278) discloses (please see Figures 1-7 and related text for details) an amplifier comprising: 
an input matching circuit (INPUT MN of Fig. 1); 
at least one amplifying transistor (102 of 106 of Fig. 1) configured to receive a signal from the input matching circuit via a bonding wire (please note that bond wires are being used to provide interconnection and/or isolation for the system as shown in Figures 2-3 & 7); 
a first dummy transistor (104 of 108 of Fig. 1 can be read as the claimed transistor OR at least it is functionally equivalent to it, since it would not provide any contribution during normal conditions in which peaking amplifiers would be disabled) configured to receive a signal from the input matching circuit via a bonding wire; 

an interruption circuit (output termination circuits of these peaking amplifier can be read as the claimed circuit OR at least it is functionally equivalent to it, since they are configured to shunt undesirable signals to ground) configured to block (e.g. harmonic) outputs of the first dummy transistor and the second dummy transistor, and 
an output matching circuit (OUTPUT MN of Fig. 1) configured to output an output of the amplifying transistor, wherein 
the amplifying transistor being arranged between the first dummy transistor and the second dummy transistor as obviously expected depending on custom/design specifications, 
the amplifying transistor, the first dummy transistor, and the second dummy transistor being provided in a row along the input matching circuit as seen/expected, and 
the interruption circuit is configured to block signals that have been amplified by the first dummy transistor and the second dummy transistor as also expected, meeting claim 1.  
	Regarding claim 4, Ref~278 discloses an amplifier comprising: 
an input matching circuit; 
at least one amplifying transistor configured to receive a signal from the input matching circuit; a first dummy transistor configured to receive a signal from the input matching circuit; 
a second dummy transistor configured to receive a signal from the input matching circuit; 
an interruption circuit configured to block outputs of the first dummy transistor and the second dummy transistor, and 

the amplifying transistor being arranged between the first dummy transistor and the second dummy transistor, 
the amplifying transistor, the first dummy transistor, and the second dummy transistor being provided in a row along the input matching circuit, the interruption circuit has an LC matching circuit (at least 82/84 of Fig. 1) and a choke coil (e.g., 70 and/or 72 of Fig. 1), and the interruption circuit is configured to block signals that have been amplified by the first dummy transistor and the second dummy transistor, meeting claim 4.  
Regarding claim 5, Ref~278 discloses an amplifier comprising: 
an input matching circuit (INPUT MN of Fig. 1); 
at least one amplifying transistor (102 of Fig. 1) configured to receive a signal from the input matching circuit; 
a first dummy transistor (104 of Fig. 1) configured to receive a signal from the input matching circuit; 
a second dummy transistor (please note that more than one peaking amplifier would be expected as suggested by Ref~278) configured to receive a signal from the input matching circuit; 
an output matching circuit (OUTPUT MN of Fig. 1) configured to output an output of the amplifying transistor, and 
an interruption circuit (harmonic termination circuits used by peaking amplifiers can be read as the claimed circuit OR at least they are functionally equivalent to it) configured to block outputs of the first dummy transistor and the second dummy transistor, wherein 

the interruption circuit is configured to block signals that have been amplified by the first dummy transistor and the second dummy transistor, and  
a current flowing in the first dummy transistor and the second dummy transistor is made to correspond to a current flowing in the amplifying transistor by making structures of the first dummy transistor and the second dummy transistor different from a structure of the amplifying transistor as expected, meeting claim 5.  
Regarding claim 6, Ref~278 discloses an amplifier comprising: 
an input matching circuit (INPUT MN of Fig. 1); 
at least one amplifying transistor (102 of Fig. 1) configured to receive a signal from the input matching circuit; 
a first dummy transistor (104 of Fig. 1) configured to receive a signal from the input matching circuit; 
a second dummy transistor (more than one peaking transistors 104 would obviously be employed as broadly suggested by Ref~278) configured to receive a signal from the input matching circuit; 
an output matching circuit (OUTPUT MN of Fig. 1) configured to output an output of the amplifying transistor;

a third dummy transistor (please note that more than one peaking transistor may obviously be added depending on custom specifications in order to at least reach desirable gain level for the system) configured to receive a signal from the input matching circuit, and 
an interruption circuit (harmonic termination circuits of Fig. 1) configured to block/ (shunt to ground) outputs of the first dummy transistor, the second dummy transistor, and the third dummy transistor, wherein 
the amplifying transistor being arranged between the first dummy transistor and the second dummy transistor, the amplifying transistor, the first dummy transistor, and the second dummy transistor  being provided in a row along the input matching circuit, the additional amplifying transistor is arranged between the second dummy transistor and the third dummy transistor, the first dummy transistor, the second dummy transistor, and the third dummy transistor are transistors having a multi-finger structure, and the interruption circuit is configured to block signals that have been amplified by the first dummy transistor, the second dummy transistor, and the third dummy transistor as obviously expected, since these are normal design parameters/features in the field depending on custom specifications, meeting claim 6.  
Regarding claim 7, Ref~278 supports the claimed “wherein an impedance adjustor for the first dummy transistor, the second dummy transistor, and the third dummy transistor is provided in the input matching circuit” as inherently expected, since those passive elements, including capacitors and/or inductors shown in Fig. 1 can be considered as the claimed impedance adjustor, meeting claim 7.   

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is 571-272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HIEU P NGUYEN/Primary Examiner, Art Unit 2843